        Case
CMSCHRON** * 1:19-cv-03567-LGS   Document
                      NEW YORK STATE       9-6 Filed 04/24/19 Page
                                     - DOCCS                       1 of 23
                                                               DATE: 12/04/2018
                         COMMUNITY SUPERVISION
                                                     * * *
                                                                 PAGE:        1
                         PAROLEE CHRONO REPORT
                   FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                    AREA: MANHATTAN VI
NYSID: 04935660N                                     SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                        PO NAME: FITZPATRICK,PAUL

DATE        TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: FITZPATRICK,PAUL J
11/30/2018 03:00PM LETTER TO OTHER
EMAIL T ORC ASKING IF SUBJECT HAS SUBMITTED ANY NEW RESIDENCES TO INVESTIGATE,
OR OTHER INFORMATION ABOUT POTENTIAL RESIDENCES.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
11/30/2018 02:30PM LEtTER TO OTHER
EMAIL TO RE ENTRY SERVOCES ASKING FOR SARA COMPLIANT HOUSING RESOURCES.
SPO REVIEW: NONE

ENTERED BY:
11/22/2018 04:00AM COMPAS ASM'T COMPLETED
SCREENER: LEWIS, JACKIE
LOCATION: COXSACKIE CF
SPO REVIEW: NONE

ENTERED BY: PICHARDO,AIDA
11/08/2018 03:00PM RE-ENTRY SERVICES UNIT     RSU-OTHER
AREM PICHARDO SUBMITTED FOUR SKILLED NURSING FACILITY IN MANHATTAN FOR AREM DOR
SEY TO CONDUCT A CIRIS WEB CHECK.
1- AMSTERDAM NURSING HOME LOCATED AT 1060 AMSTERDAM AVE, NEW YORK NY.
2- VIP PRIVATE CARE LOCATED AT 116 WEST 23 STREET, NEW YORK NY.
3- UPPER EAST SIDE REHABILITATION AND NURSING HOME CENTER LOCATED AT 211 E 79
STREET, NEW YORK, NY.
4- HENRY J CARTER SPECIALTY HOSPITAL LOCATED AT 1752 PARK AVE, NEW YORK, NY.
CITY WEB CHECK CONDUCTED BY REM DORSEY ON THE ADDRESSES ABOVE. THERE ARE SCHOOL
S WITHIN A 1000FT. THEY ARE NOT SARA COMPLIANT RESIDENCES.
SPO REVIEW: NONE

ENTERED BY: DORSEY,STACEY
11/08/2018 09:37AM RE-ENTRY SERVICES UNIT     RSU-HOUSING
                                              RSU-MEDICAL
REM DORSEY REQUESTED ARM PICHARDO ASSIST FACILITY WITH LOCATING APPROPRIATE
NURSING HOME FOR SUBJECT. ARM PICHARDO WILL KEEP REM UPDATED.
SPO REVIEW: NONE

ENTERED BY: DORSEY,STACEY
11/07/2018 04:30PM RE-ENTRY SERVICES UNIT      RSU-HOUSING
RECEIVED PRI AND CMS WITH A ROI FOR SUBJECT.DOCUMENTS FORWARDED TO LYNN
CORTELLA OF CENTERS HEALTHCARE.
SPO REVIEW: NONE

ENTERED BY: KENNEDY,JACQUELINE E
11/07/2018 1l:OOAM SUPV STANDARDS CONFERENCE
CC WITH PO FITZPATRICK
CASE IN COMMUNITY PREP STATUS.
PO TO UTILIZE ORC, RE-ENTRY AND OTHER SERVICES TO FIND SUITABLE RESIDENCY
THAT IS SARA COMPLIANT.
SPO REVIEW: 11/07/2018
            Case 1:19-cv-03567-LGS
CMSCHRON* * *
                                     Document
                          NEW YORK STATE       9-6 Filed 04/24/19 Page
                                         - DOCCS                   DATE:2 of 23
                                                                           12/04/2018
                                                            * * *
                                COMMUNITY SUPERVISION                   PAGE:        2
                                PAROLEE CHRONO REPORT
                          FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                           AREA: MANHATTAN VI
NYSID: 04935660N                                            SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                               PO NAME: FITZPATRICK,PAUL

""D""Ac.LT..=.E___ TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: DORSEY,STACEY
11/07/2018 08:24AM RE-ENTRY SERVICES UNIT     RSU-MEDICAL
                                              RSU-HOUSING
RECEIVED NOTICE THAT SUBJECT IS RELEASING TO MANHATTAN REGION AND REQUIRES
NURSING HOME OR WHEELCHAIR ACCESSIBLE ASSISTED LIVING SARA COMPLIANT RESIDENCE.
REENTRY REQUESTED PRI AND CMS FROM FACILITY ORC TO ASSIST WITH TRYING TO FIND
AN APPROPRIATE RESIDENCE.
SPO REVIEW: 11/07/2018

 ENTERED BY: KENNEDY,JACQUELINE E
 10/24/2018 11:30AM SUPV STANDARDS CONFERENCE
 CC WITH PO FITZPATRICK
 CASE IN COMMUNITY PREP STATUS.
 PO TO UTILIZE ORC, RE-ENTRY AND OTHER SERVICES TO FIND SUITABLE RESIDENCY
 THAT IS SARA COMPLIANT .
.SPO REVIEW: 10/30/2018

ENTERED BY: FITZPATRICK,PAUL J
10/12/2018 08:45AM LETTER FROM OTHER
EMAIL BACK FROM RE ENTRY REPORTING THAT RE ENTRY DOES NOTHAVE SARA HOUSING RESO
URCES AT THIS TIME
SPO REVIEW: 10/24/2018

ENTERED BY: FITZPATRICK,PAUL J
10/11/2018 03:30PM LETTER TO OTHER
EMAILTO RE ENTRY SERVICES ASKING FOR SARA COMPLIANT HOUSING OPTIONS.
SPO REVIEW: NONE

ENTERED BY: KENNEDY,JACQUELINE E
09/14/2018 11:55AM SUPV STANDARDS CONFERENCE
PO FITZPATRICK SPO KENNEDY
COMMUNITY PREP. PO TO UTILIZE RE-ENTRY SERVIES AND ORC TO FIND SUITABLE
HOUSING FOR P.
SPO REVIEW: 09/19/2018

ENTERED BY: FITZPATRICK,PAUL J
09/12/2018 01:15PM LETTER FROM OTHER
EMAIL BACK FROM RE ENTRY SERVICES REPORTING THAT THERE ARE NO SARA COMPLIANT HO
USING RESOURCES AT THIS TIME.
SPO REVIEW: 09/14/2018

ENTERED BY: FITZPATRICK,PAUL J
09/11/2018 10:00PM LETTER TO OTHER
EMAIL TO RE ENTRY SERVICES REQUESTING SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
08/28/2018 07:30PM LETTER FROM OTHER          LAW ENFORCEMENT
EMAIL BACK FROM ORC LWEIS REPORTING THAT THERE ARE NO NEW RESIDENCES PRPOSED BY
 P, AND NO NEW DEVELOPMENST
SPO REVIEW: NONE
CMSCHRON*Case
          * * 1:19-cv-03567-LGS   Document
                       NEW YORK STATE       9-6 Filed 04/24/19 Page
                                      - DOCCS       *  * *      DATE:3 of 23
                                                                        12/04/2018
                        COMMUNITY SUPERVISION                   PAGE:        3
                        PAROLEE CHRONO REPORT
                 FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                   AREA: MANHATTAN VI
NYSID: 04935660N                                    SPO NAME: KENNEDY,JACQUELINE
  DIN: 9lA5961                                       PO NAME: FITZPATRICK,PAUL

DATE       TIME    TYPE                         ACTIVITY           LOCATION

ENTERED BY: KENNEDY,JACQUELINE E
REPORT TAKEN BY: KENNEDY,JACQUELINE
08/23/2018 08:00PM SUPV STANDARDS CONFERENCE
CONTACT ADDRESS: 314 W. 40TH
CONFERENCE DETAIL: SPO KENNEDY AND PO FITZPATRICK
COMMUNITY PREP INVESTIGATION TO CONTINUE FOR SUITABLE RESIDENCE.

ACTION PLAN: PO TO UTILIZE RE-ENTRY SERVICES.
SPO REVIEW: 08/31/2018

ENTERED BY: FITZPATRICK,PAUL J
08/23/2018 06:00PM LETTER TO OTHER            LAW ENFORCEMENT
EMAIL TO ORC LEWIS ASKING IF P HAS ANY NEW RESIDENCES TO PROPOSE OR OTHER DEVEL
OPMENST
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: RAMIREZ,ANGIE       PO NAME: FITZPATRICK,PAUL
07/17/2018 04:45PM LETTER FROM OTHER          LAW ENFORCEMENT
EMAIL BACK FROM ORC LEWIS.   P DOES NOT HAVE ANY ADDDRESSES TO PRPOSE AT THIS T
IME
SPO REVIEW: 07/26/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: RAMIREZ,ANGIE       PO NAME: FITZPATRICK,PAUL
07/16/2018 09:30AM LETTER TO OTHER            LAW ENFORCEMENT
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)(A), CB), CF), AND (G) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C)(2)

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: RAMIREZ,ANGIE       PO NAME: FITZPATRICK,PAUL
07/16/2018 09:15AM LETTER TO OTHER
EMAIL TO RE ENTRY SERVICES ASKING FOR SARA HOUSING OPTIONS
SPO REVIEW: 07/26/2018

ENTERED BY: RAMIREZ,ANGIE
AREA: MANHATTAN VI   SPO NAME: RAMIREZ,ANGIE         PO NAME: FITZPATRICK,PAUL
07/09/2018 09:00AM SUPV STANDARDS CONFERENCE
 MONITOR CP. UPSTATE ADDRESS.
SPO REVIEW: 07/26/2018

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
06/30/2018 !0:50AM SUPV STANDARDS CONFERENCE
COMM PREP CASE;NO SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR ASSISTANCE W/PLACEMENT
SPO REVIEW: 06/30/2018
CMSCHRON~t
           Case
             * * 1:19-cv-03567-LGS   Document
                          NEW YORK STATE       9-6 Filed 04/24/19 Page
                                         - DOCCS                       4 of12/04/2018
                                                                            23
                                                       * * lt      DATE:
                          COMMUNITY SUPERVISION                     PAGE:        4
                          PAROLEE CHRONO REPORT
                    FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                      AREA: MANHATTAN VI
NYSID: 04935660N                                       SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                          PO NAME: FITZPATRICK,PAUL

       _ _ _ TIME
=D~A~T~E              TYPE                         ACTIVITY           LOCATION

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
05/22/2018 05:30PM LETTER FROM OTHER
EMAIL BACK FROM ORC REPORTING THAT THERE ARE NO NEW ADDRESSES PRPOSED AND NO OT
HER NEW INFORMATION.   EMAIL RECIVED ON 5/16
SPO REVIEW: 06/30/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
05/15/2018 07:30PM LETTER TO OTHER
EMAIL TO ORC ASKING FOR ANY NEW UPDATES ON P.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
05/15/2018 07:15PM LETTER TO OTHER
EMAIL TO RE ENTRY DORSEY REQUESTING SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW: NONE

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
04/19/2018 09:20AM SUPV STANDARDS CONFERENCE                    AREA OFFICE
CONTACT ADDRESS: 314 W. 40TH STREET NY NY
SPO SCHWARZ W/PO FITZPATRICK. CSO CASELOAD REVIEW)
COMM PREP CASE;NO SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR ASSISTANCE W/PLACEMENT
SPO REVIEW: 04/19/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
04/13/2018 11:00AM LETTER FROM OTHER          LAW ENFORCEMENT
EMAIL BACK FROM ORC REPORTING THAT THERE ARE NO NEW ADDRESSES PROPOSED.    NO NE
W INFORMATION.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
04/12/2018 02:15PM LETTER TO OTHER            LAW ENFORCEMENT
EMAIL TO ORC AND SORC ASKING IF P HAS PRPOSED ANY NEW ADDRESSES, OR ANY OTHER N
EW DEVELOPMENTS
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JDSPO NAME: FITZPATRICK,PAUL
04/12/2018 02:00PM LETTER TO OTHER

EMAIL TO RE ENTRY SERVICES REQUESTING SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW: NONE
CMSCHRON*Case
          * * 1:19-cv-03567-LGS   Document
                       NEW YORK STATE       9-6 Filed 04/24/19 Page
                                      - DOCCS       * * *       DATE:5 of 23
                                                                        12/04/2018
                        COMMUNITY SUPERVISION                   PAGE:        5
                        PAROLEE CHRONO REPORT
                 FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                   AREA: MANHATTAN VI
NYSID: 04935660N                                    SPO NAME: KENNEDY 1 JACQUELINE
  DIN: 91A596l                                       PO NAME: FITZPATRICK,PAUL

DATE       TIME    TYPE                         ACTIVITY           LOCATION

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
03/28/2018 07:00PM SUPV STANDARDS CONFERENCE
SPO SCHWARZ W/PO FITZPATRICK. CSO CASELOAD REVIEW)
COMM PREP CASE;NO SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR ASSISTANCE W/PLACEMENT
SPO REVIEW: 03/28/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
03/26/2018 11:15AM LETTER FROM OTHER
EMAIL BACK FROM RE ENTRY SERVICES REPORTING THAT THEY DO NOT HAVE THE HOUSING R
ESOURCES AT THIS TIME
SPO REVIEW: 03/28/2018

ENTERED BY: DORSEY,STACEY
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
03/16/2018 09:28AM RE-ENTRY SERVICES UNIT     RSU-HOUSING
REENTRY RECEIVED REQUEST FOR SARA COMPLIANT HOUSING FOR SUBJECT. AT THIS TIME
REENTRY DOES NOT HAVE RESOURCES WHICH MEET REQUESTED CRITERIA. WILL NOTIFY WHEN
LOCATED.
SPO REVIEW: 03/28/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
03/15/2018 07:45PM LETTER TO OTHER

EMAIL TO RE ENTRY SERVICES REQUESTING SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW: 03/28/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO .NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
03/09/2018 02:30PM OTHER WORK
Fl4
SPO REVIEW: 03/28/2018

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
02/28/2018 !O:OOAM CASE CONFERENCE                              AREA OFFICE
CONTACT ADDRESS: MAN VI
SPO SCHWARZ W/PO FITZPATRICK. (SO CASELOAD REVIEW)
COMM PREP CASE;NO SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR ASSISTANCE W/PLACEMENT
PROPOSED RESIDENCE IN MONTGOMERY COUNTY WAS REJECTED;MUNICIPAL HOUSING
SPO REVIEW: 02/28/2018
CMSCHRON*Case
           * * 1:19-cv-03567-LGS   Document
                        NEW YORK STATE       9-6 Filed 04/24/19 Page
                                       - DOCCS       * * *       DATE:6 of 23
                                                                         12/04/2018
                         COMMUNITY SUPERVISION                   PAGE:        6
                         PAROLEE CHRONO REPORT
                  FROM 01/01/1999 THRU 12/04/2018
 NAME: SANCHEZ,SAMUEL                                    AREA: MANHATTAN VI
NYSID: 04935660N                                     SPO NAME: KENNEOY,JACQUELINE
  DIN: 91A5961                                        PO NAME: FITZPATRICK,PAUL
DATE       TIME     TYPE                        ACTIVITY            LOCATION
ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
02/26/2018 04:00PM TELEPHONE TO OTHER                            AREA OFFICE
CONTACT ADDRESS: MAN VI
 WRITER SPOKE W/COUSIN NilSA CASANOVA AND' CONFIRMED SHE RESIDES IN SECTION 8
RESIDENCE THRU AMSTERDAM HOUSING AUTHORITY. ADDRESS REJECTED DUE TO SUBJECT'S
SEX OFFENDER STATUS
SPO REVIEW: 02/26/2018

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
02/26/2018 03:30PM TELEPHONE TO OTHER         ADDRESS REJECTED AREA OFFICE
CONTACT ADDRESS: MAN VI
AMSTERDAM HOUSING AUTHORITY
-BASED ON THE PROPSED ADORE                  STREET, AMSTERDAM NY BEING UNDER
HOUSING AUTHORITY AND INMATE BEING A REGISTERED SEX OFFENDER ADDRESS IS NOT
APPROVABLE AND REJECTED
SPO REVIEW: 02/26/2018

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
01/30/2018 04:50PM CASE CONFERENCE
SPO SCHWARZ W/PO FITZPATRICK. CSO CASELOAD REVIEW) VIA PHONE
COHM PREP CASE;NO SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR ASSISTANCE W/PLACEMENT
NEW ADDRESS PROPOSED l/25/18
SPO REVIEW: 01/30/2018

ENTERED BY: PULLEN,BRIAN W
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
01/25/2018 09:30AM FACILITY INTERVIEW          ADDRESS PROPOSED PRISON/JAIL
CONTACT ADDRESS: COXSACKIE CF
ADD PROP:              ST, APT II AMSTERDAM NY NILSA CASANOVA(COUSIN)
PHONE #
EMP                 OPED
OTHER:REQUIRES SARA COMPLIANT RESIDENCE
SPO REVIEW: 01/26/2018

ENTERED BY: SCHWARZCASTILLO ', JOSE R
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
12/21/2017 06:20PM CASE CONFERENCE                               AREA OFFICE
CONTACT ADDRESS: MAN VI
SPO SCHWARZ W/PO FITZPATRICK. CSO CASELOAD REVIEW>
COMM PREP CASE;ND SARA COMPLIANT HOUSING AVAILABLE
PO CONTINUES TO CONTACT RE-ENTRY SERVICES FOR A'SSISTANCE W/PLACEMENT
SPO REVIEW: 12/21/2017
CMSCHRONlECase
           IE IE
                 1:19-cv-03567-LGS  Document
                         NEW YORK STATE - DOCCS9-6 Filed 04/24/19 Page
                                                                   DATE:7 of 23
                                                                          12/04/2018
                          COMMUNITY SUPERVISION                    PAGE:       7
                          PAROLEE CHRONO REPORT
                    FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                    AREA: MANHATTAN VI
NYSID: 04935660N                                     SPO NAME: KENNEDY , JACQUELINE
  DIN: 91A5961                                        PO NAME: FITZPATRICK,PAUL

DATE       TIME     TYPE                         ACTIVITY           LOCATION

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ·CASTIL LO ,JOSPO NAME: FITZPATRICK,PAU L
12/21/2017 05:30PM LETTER FROM OTHER
EMAIL BACK FROM RE ENTRY SERVIES S. DORSEY REPORTING THAT RE ENTRY SERVICES DOE
S NOT HAVE SARA COMPLIANT HOUSING RESOURCES AT THIS TIME
SPO REVIEW: 12/21/2017

ENTERED BY; DORSEY,STACEY
AREA: MANHATTAN VI   SPO NAME: . SCHWARZ-CASTILLO,JdSPO NAME : FITZPATRICK,PAU L
12/20/2017 09:49AM RE-ENTRY SERVICES UNIT      RSU-HOUSING
PO REQUESTED ASSISTANCE LOCATING SARA COMPLIANT HOUSING FOR SUBJECT. AT THIS
TIME REENTRY DOES NOT HAVE RESIOURCES THAT MEET REQUESTED CRITERIA. WILL ADVISE
WHEN LOCATED.
SPO REVIEW: 12/21/2017

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAHE : SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL.
12/19/2017 09:15PM LETTER TO OTHER
EMAIL TO SORC W. CLOSE ASKING IF THE CWI ENTRIES BELOW ARE VIABLE OPTIONS, PERH
APS P CAN BE INTERVIEWED TO INQUIRE
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPAT.RICK,PAUL
12/19/2017 09:00PM CIRIS WEB INQUIRY
RESIDENCE FOUND IN FPHS WITH ISABEL FIRGUEROA                 STREET, VERNON.
 ADDRESS NOT FOUND, APPEARS TO BE NOT A VALID
SPO REVIEW: 02/26/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRI CK ,PAUL
12/19/2017 09:00PM CIRIS WEB INQUIRY
RESIDENCE FOUND IN FPMS WITH EDWARD AND NILSA CASANOVA AT              STREET, A
MSTERDAM. APPEARS TO BE SARA COMPLAINT. PO TO FOLLOW UP TO DETERMINE IF THIS
IS A VIABLE HOUSING OPTION
SPO REVIEW: 02/26/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME~ SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
12/19/2017 09:00PM CIRIS WEB INQUIRY
RESIDENCE FOUND IN FPMS WITH JENNI FER BENEBE AT             STREET, OZONE PARK.
  APPEARS TO BE SARA COMPLIANT    PO TO FOLLOW UP           NE IF THIS A CTUALLY
 A VIABLE HOUSING' OPTION
SPO REVIEW: 02/26/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ·CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
12/19/2017 09:00PM CIRIS WEB INQUIRY
RESIDENCE FOUND IN FPMS WITH PAULA ABREY AT             STREET, BRENTWOOD.   AP
PEARS TO ~E SARA COMPLIANT. PO TO FOLOW UP             E IF THIS ACTUALLYA VIAS
LE HOUSING OPTION
SPO REVIEW: 02/26/2018
                Case* 1:19-cv-03567-LGS   Document
                               NEW YORK STATE       9-6 Filed 04/24/19 Page
                                              - DOCCS                   DATE:8 of 23
                                                                                12/04/20 18
 CHSCHRON* •                                                       ll   * *
                                       COMMUNI TY SUPERVISION                  PAGE:        8
                                       PAROLEE CHRONO REPORT
                                FR OM 01/01/1999 THRU 12/04/2018
  NAME: SANCHEZ,SAMUEL                                                 AREA: MANHATTAN VI
 NYSID: 04935660H                                                  SPO NAME: KENNEDY,JACQUELINE
   DIN: 91A5961                                                     PO NAME: FITZPATR I CK,PAUL

.:D.:..:Ac.:.T_,.E'---- II ME     TYPE                        ACTIVIIY           LOCATION
  ENTERED BY: FITZPATRICK,PAUL J
  AREA: MANHATTAN VI    SPO NAME: SCHWARZ-CASTILLO , JOSPO NAME: FITZPATR I CK,PAUL
. 12/19/2017 09:00PM CIRIS WEB I NQUIRY
  ADDRESS FOUND IN FPMS WITH REVEREND WILLIAM HODGETTS AT                 AVENUE, AMS
  TERDAM .  APP EARS TO BE SARA COMPLAINT . PO TO FOLLOW UP            ! GATE WHETHE
  RTHIS IS A VA[LD HOUSING OPTION
  SPO REVIEW: 02/26/2018

 ENTERED BY: FITZPATRICK,PAUL J
 AR EA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTIL LO,JOSPO NAME: FITZPATRICK,PAUL
 12/19/2017 07:45PM LETTER TO OTH ER
 EMAI L TO RE ENTRY SERVICES S. DORSEY ASKING FOR SARA COMPLIANT HOUSING OPTIONS
 SPO REVI EW: 02/26/2018

 ENTERED BY: FITZPATRICK,PAUL J
 AREA : MANHATTAN VI     SPO NAME: SCHWARZ - CASTIL LO ,JOSPO NAME : FITZPATRICK,PAUL
 12/14/2 017 09 : 00AM LETTER FROM OTHER             LAW ENFORCEMENT
 EHAI L BACK FROM RE ENTRY DORSEY REPORTING THAT WARDS ISLAND AND ANY SHELTER CAN
 NOT BE A PROPOSED RESIDENCE
 SPO REVIEW: 02/26/2018

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME : SCHWARZ-CASTI LLO,JOSPO NAME: FITZPATR I CK,PAUL
12/11/20 17 07:30PM LETTER TO OTHER              LAW ENFORCEMENT
EMAIL TO SORC W. CLOSE ASKING IF P OR HIS FAMILY HAVE PROPOSED ANY NEW SARA COM
PLIANT RESIDENCES FOR PO TO INVESTIGATE
SPO REVIEW : 02/26/2018

ENTERED BY: SCHWARZCASTILLO,JOSE R
AREA: MANHATTAN VI     SPO NAME : SCHWARZ-CASTI LLO,JOSPO NAME: FIT ZPATR I CK,PAUL
REPORT TAKEN BY: SCHWARZ-CASTILLO,JOS
11/27/2017 03:00PM CASE CONF ERENCE                                  AREA OFFICE
CONTACT ADDRESS: HAN VI
SPO SCHWARZ W/ PO FITZPATRICK . CSO CASELOAD REVIEW)
COHM PREP CASE ; PO TO COORDINATE W/RE-ENTRY SERVICES FOR HOUSING AS CAS E IS
INDETERMINATE SENTENCE AND MUST HAVE SARA COMPLIANT APPROVED RESIDENCE
SPO REVI EW: 11/27/2017

ENTERED BY: DORSEY,STACEY
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CAST ILLO,JOSPD NAME: FITZPATR i CK,PAUL
11/15/2017 08:02AM RE-ENTRY SERVIC ES UNIT       RSU-HOUSING
PO REQUESTED SARA COMP LIANT HOUS I NG FOR SUBJECT. AT THIS TIME REENTRY DOES NOT
HAVE AN IDENTIFIED RESIDENCE THAT MEETS THIS CRITERIA. PO WILL BE NOTFIEO WHEN
RESOURCE BECOMES AVAILABLE .
SPO REVIEW: 11/27/2017
          Case 1:19-cv-03567-LGS
CMSCHRDN* * *
                                   Document 9-6 Filed 04/24/19 Page
                        NEW YORK STATE - DOCCS
                                                                    9 of 23
                                                                DATE: 12/04/2018
                                                    * * *
                          COMMUNITY SUPERVISION                             PAGE:        9
                          PAROLEE CHRONO REPORT
                    FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                            AREA: MANHATTAN VI
NYSID: 04935660N                                             SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A596l                                                PO NAME: FITZPATRICK,PAUL

DATE         TIME      TYPE                             ACTIVITY              LOCATION

ENTERED BY: OLIVER,YVONNE L
AREA: MANHATTAN VI    SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
11/10/2017 !2:30PM OTHER WORK
CONFERENCED WITH S. DORSEY, SUBJECT CANNOT BE REFERRED TO A SHELTER UNLESS HE I
S IN RTF STATUS AND IS REFERRED BY RE-ENTRY. OTHERWISE THE PO WILL CONTINUE T M
AKE EFFORTS TO FIND HOUSING IN THE COMMUNITY FOR THIS PAROLEE.
SPO REVIEW: 11/27/2017

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
11/10/2017 !0:15AM LETTER FROM OTHER          LAW ENFORCEMENT
EMAIL FROM COXACKIE ORC.SORC REPORTING THAT P REMAINS AT THAT FACILITY RATHER T
HAN RTF DUE TO STILL SERVING TIME ON HIS SENTENCE NOT VET ELIGIBLE FOR PRS.
SPO REVIEW: 11/27/2017

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: SCHWARZ-CASTILLO,JOSPO NAME: FITZPATRICK,PAUL
11/10/2017 !O:OOAM LETTER TO OTHER            LAW ENFORCEMENT
EMAIL BACK TO COXACKIE SORC AND ORC REGARDING P'S MEDICAL NEEDS AND PLACEMENT I
N SHLTER.  IT IS UNCERTAIN AT THIS TIME WHY P WAS MOVED FROM FISHKILL RTF TO CO
XACKIE.   WARDS ISLAND KEENER BUILDING MAY BE APPRPORIATE FOR P TO ACCOMODATE H
IS WHEEL CHAIR AND OXYGEN NEEDS
SPO REVIEW: 02/26/2018

ENTERED BY: CLOSE,WILLIAM F
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
11/03/2017 08:30AM LETTER TO OTHER
RETURNED RESPONSE TO P.O. FITZPATRICK VIA EMAIL INFORMING HIM OF FACILITY
CONTACTS. SPOKE TO CORIZON HEALTH THIS MORNING-THEY REPORT P IS NOT SHELTER
SUITABLE-OXYGEN DEPENDENT IN WHEELCHAIR. CORIZON HEALTH HAS RECIEVED NO
RESPONSE FOR MEDICAL PLACEMENT REQUESTS.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
11/02/2017 02:30PM LETTER TO OTHER
 EMAIL TO COXACKIE SORC REQUESTING CONTACT INFORMATION OF THE APPROPRAITE ORC F
OR WRITER TO CONTACT FOR UPDATES, ETC.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
11/02/2017 02:30PM LETTER FROM OTHER
EMAIL FROM FISHKILL ORC REPORTING P HAS BEEN TRANSFERD TO COXACKIE.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI           SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
11/02/2017 01:15PM LETTER TO OTHER
EMAIL TO RE ENTRY SERVICES REQUESING ANY SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW:
_______             NONE
        ,.._.., .. ____________________________________________
                                                  .      .      ..... ___ ... __________________ _
                  Case
CMSCHRONll          * *1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page
                                NEW YORK STATE - DOCCS
                                                                     * **
                                                                            10 of 23
                                                                         DATE: 12/04/2018
                                         COMMUNITY SUPERVISION                   PAGE:    10
                                         PAROLEE CHRONO REPORT
                                   FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                                    AREA: MANHATTAN VI
NYSID: 04935660N                                                     SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                                        PO NAME: FITZPATRICK,PAUL

..!.!D'-CAL..!.T..~oE~--   II ME     TYPE                        ACTIVITY          LOCATION
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
10/26/2017 02:30PM LETTER TO OTHER
EMAIL TO ORC LANDOL ASKING IF THE RESIDENCES FOUND ON FPMS ARE VIABLE FOR P.
SPO REVIEW: NONE

ENTERED BY: CLOSE,WILLIAM F
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
10/16/2017 01:00PM FACILITY INTERVIEW         FIELD ALERT!       PRISON/JAIL
CONTACT ADDRESS: COXSACKIE
P TRANSFERRED FROM FISHKILL RMU TO COXSACKIE RMU ON 10/10/17. SHELTER APPROVAL
IS PENDING FROM 8/2/17. SARA CONDITIONS APPLY. CR WAS 3/21/17.
SPO REVIEW: NONE

ENTERED BY: JOHNSONRICHARDSON,LYNN C
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON;LPO NAME: FITZPATRICK,PAUL
10/13/2017 03:46PM CASE CONFERENCE
CC: PO REPORTS THAT HE HAS BEGUN TO EXPLORE FPMS FOR HOUSING OPTIONS AND WILL
FOLLOW UP
SPO REVIEW: 10/13/2017

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
10/13/2017 01:15PM OTHER WORK
REVIEW OF FPHS IN SEARCH OF POSSIBLE HOUSING 0            PAULA ABREY AT -
1111 STREET, BRENTWOOD,    JENNIFER BENABE AT              STREET, OZONE PARK,
   EDWARD AND NILSA CASANOVA AT                           ROAM,     ISABEL FIGUE
ROA AT              STREET, ~~              REVEREND WILLIAM HODGETTS AT                      111111
 1111        A                        M
SPO REVIEW: NONE

ENTERED BY: JOHNSONRICHARDSON,LYNN C
AREA: MANHATTAN VI   SPO NAME: JbHNSON-RICHARDSON 1 LPO NAME: FITZPATRICK,PAUL
09/28/2017 03:32PM CASE CONFERENCE
CC: P IN COMMUNITY PREP STATUS. PO WILL REVIEW FPMS FOLDER AND CMS. PO WILL
MAKE APPROPIATE ENTRIES IN CMS
SPO REVIEW: 09/28/2017

ENTERED BY:
AREA: MANHATTAN VI    SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/14/2017 04:01AM COMPAS ASM'T COMPLETED
SCREENER: LANDOL, JAMES
LOCATION: FISHKILL CF
SPO REVIEW: NONE

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/13/2017 1l:OOAM COMPAS ASM'T COMPLETED     INTERVIEW/PRE-80 PRISON/JAIL
CONTACT ADDRESS: FCF
MET WITH INMATE TO COMPLETE COMPAS ASM'T AND CONDUCT INTERVIEW FOR ISR.
SPO REVIEW: NONE
       Case 1:19-cv-03567-LGS
CMSCHRON* * *
                                Document 9-6 Filed 04/24/19 Page
                     NEW YORK STATE - DOCCS
                                                                 11 of
                                                              DATE:    23
                                                                    12/04/2018
                                                  * * *
                        COMMUNITY SUPERVISION                   PAGE:    11
                        PAROLEE CHRONO REPORT
                  FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                   AREA: MANHATTAN VI
NYSID: 04935660N                                    SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A596l                                       PO NAME: FITZPATRICK,PAUL

DATE       TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/12/2017 04:45PM LETTER FROM OTHER
EMAIL FROM REENTRY DORSEY REPORTING NO KNOWN SARA COMPLIANT HOUSING AVAILABLE A
T THIS TIME
SPO REVIEW: NONE

ENTERED BY: DORSEY,STACEY
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/11/2017 01:45PM RE-ENTRY SERVICES UNIT     RSU-HOUSING
WRITER WAS CONTACTED BY PO SEEKING SARA COMPLIANT RESIDENCES.AT THIS TIME
REENTRY DOES NOT HAVE RESOURCES THAT MEET CRITERIA BEING SOUGHT FOR SUBJECT.
WRITER WILL CONTINUE TO SEEK STATED RESIDENCES AND ADVISE WHEN LOCATED.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/ll/2017 !2:00PM LETTER FROM OTHER
EMAIL FROM ORC LANDOL RPEORTING THAT THERE ARE NO NEW PROPOSED RESIDENCES ADN N
0 NEW DEVELOPMENTS
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/11/2017 !0:15AM LETTER TO OTHER
EMAIL TO RE ENTRY DORSEY ASKING FOR ANY SARA COMPLIANT HOUSING OPTIONS
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
09/ll/2017 !0:15AM LETTER TO OTHER
EMAIL TO ORC LANDOL ASKING FOR ANY NEW PROPSED RESIDENCES OR ANY NEW DEVELOPMEN
TS
SPO REVIEW: NONE

ENTERED BY: GRESHAM,LUNIDA
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
08/08/2017 !0:34AM OTHER WORK
MR. DEPALO FROM ARCHCARE EMAILED THIS WRITER .. I/M SCORED TOO LOW ON
THE PRI FOR THE SKILLED NURSING HOME AT·HIS FACILITY.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICX,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
07/31/2017 09:00AM LETTER TO OTHER
EMAIL BACK TO ORC LANDOL ADVISING THAT P'S PRPOSING A DIFFERENT APARTMENT NUMBE
R IN A BUILDING THAT HAS ALREADY BEEN FOUND TO BE NOT SARA COMPLIANT, WILL ALSO
 BE SARA NON COMPLIANT. APRTMENT NUMBER NOT RELEVEANT,     LOCATION OF BUILDING
DETERMINES SARA COMPLIANCE
SPO REVIEW: NONE
       Case
CMSCHRON* * *1:19-cv-03567-LGS   Document
                      NEW YORK STATE      9-6 Filed 04/24/19 Page
                                     - DOCCS                      12 of 23
                                                   lf * *      DATE: 12/04/2018
                        COMMUNITY SUPERVISION                   PAGE:     12
                        PAROLEE CHRONO REPORT
                  FROM 01/01/1999 THRU 12/04/2018
 NAME: SANCHEZ,SAMUE L                                  AREA: MANHATTAN VI
NYSID: 04935660N                                    SPO NAME: KENNEDY,JACQUEL I NE
  DIN: 91A5961                                       PO NAME: FITZPATRICK,PAUL
DATE       TIME     TYPE                        ACTIVITY           LOCATION
ENTERED BY:
AREA: MANHATTAN VI    SPO NAME: J OHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
07/28/2017 10:35AH OTHER WORK               '   FIELD ALERT!      PRISON/JAIL
CONTACT ADDRESS : FCF
E-MAI LED ASSIGNED FIELD PO ABOUT POSSIBLY SUBMITTING NEW APARTMENT AT PREVIOUS-
LY REJECTED ADDRESS.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
07/21/2017 04:45PM LETTER FROM OTHER
EMAIL FROM FACILITY SOCIAL WORKER GRESHAM RE PORTING THAT SHE HAS PROVIDED ALL R
EQUESTED DOCUMENTATION TO ARCHCARE NURSING HOME PROPOSED RESIDENCE AND NOW AWAI
TING THIER RESPONSE WHETHER THEY WI LL ACCEPT P OR NOT.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: J OHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAU L
07/20/2017 !2:45PM LETTER FROM OTHER
EMAIL FROM FACILITY ORC.   P IS REFUSING ANY PROPOSED RESIDENCE OTHER THAN AMST
ERDAM, NY WHERE HIS FAIMLY RESIDES NEARBY.    SOCIAL WORKER STILL WORK I NG ON DEV
ELOPING A PLACEMENT.
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME : JOHNSON-RI CHARDSON,LPO NAME: FITZPATR I CK,PAUL
07/20/2017 ! 1:15AM LETTER TO OTHER
EMAIL TO FACILITY ORC AND SOCIAL WORKER ASKING IF THE NURSING HOME PROPOSED RER
SIOENCE HAS RESPONDED TO P'S APP LICATION.
SPO REVIEW: NONE

ENTERED BY: GRESHAM.LUNIDA
AREA: MANHATTAN VI     SPO NAME: JOHNSON-RICHARDSON,LPD NAME: FITZPATRICK,PAUL
07/14/2017 12:54PM OTHER WORK
THIS WRITER RECIEVED NOTICE THAT ARCHCARE HAS AN ' AVAI LBALE BED FOR A SKILLED
NURSING HOME. FAXED AN UPDATED COHP . MEDICAL SUMMARY, SCREEN, TH E
CURRENT TWO WEEKS OF PHYSICAL AND MEDICAL PHYSICAN NOTES AND OTHER RELATED
CONSULTS X-RAYS, ETC . THE DIRECTOR STATED HE DID NOT CARE ABOUT THE CRIME
INTERESTED IN MEDICAL HEALTH; FACILITY IS SARA COMP LAINT.

INMATE REPORTED TO NURSE TAYLORAUSTIN HE WI LL GO TO ARCHCARE AS LONG AS
NOT IN NYC . HE WANTS TO GO. WITH AIDA RIVERA ( THE WIFE/GIRLFRIEND OF THE COUSIN
LOCATED AT              STREET AMSTERDAM NY 12010
SPO REVIEW:

ENTERED BY: JOHNSONR I CHARDSON,LYNN C
AREA : MANHATTAN VI    SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
07/07/2017 !1:57AM CASE CONFERENCE
CC; PO WILL MONITOR RELEASE COMMUNITY PREP STATUS PO HAS CONTACTE D TH E FACILITY
NO NEW DEVELOPMENTS. HE WILL CONTINUE TO COMMUNICATE WITH FACILITY FOR HOUSING
OPTIONS
SPO REVIEW: 07/07/2017
       Case 1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page 13 of 23
CMSCHRON*   **       NEW YORK STATE - DOCCS          * * *    DATE: 12/04/2018
                         COMMUNITY SUPERVISION                   PAGE:    13
                         PAROLEE CHRONO REPORT
                   FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                    AREA: MANHATTAN VI
NYSID: 04935660N                                     SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                        PO NAME: FITZPATRICK,PAUL
DATE        TIME     TYPE                        ACTIVITY          LOCATIO~


ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
06/22/2017 lO:OOAM LETTER FROM OTHER
EMAIL FROM ORC LANDOL REPORTING THAT HE HAS A NURSING HOME PROPOSED RESIDENCE T
HAT FACILITY STAFF HAVE NOT CHECKED OUT YET BUT WILL ENTER IT CMS SO WRITER CAN
 VIEW IT AND FOLLOW UP ON IT
SPO REVIEW: NONE         .

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
    9/2017 01:30PM TELEPHONE TO OTHER
                CALL TO SORC HEDDY AT FISKILL CF.   SPOKE WITH OFFICE ASSrTANT E
ILEEN WHO RPEORTS THAT ORC LANDOL IS PROBABLY IN THE RMU AT THIS TIME.     SHE RE
PORTS THAT P IS ON MEDICAL HOLD, AND THAT HE IS SCUEDULED FOR A PAROLE HEARING
IN OCTOBER 2017 BUT SHE CANNOT ACCESS ANY OTHER INFO, BUT SHE WILL HAVE ORC LAN
DOL CALL PO WITH FURTHER DETAILS
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
06/19/2017 01:30PM TELEPHONE TO OTHER
               DIRECT LINE TO OFFICE OF ORC lANDDL.   NO ANSWER

            , DIRECT LINE TO OTHER OFFICE OF ORC LANDOL.      NO ANSWER
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
06/19/2017 12:45PM TELEPHONE TO OTHER
                 CALLED FISHKILL CF.   NO ANSWER
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI    SPO NAME:' JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
06/19/2017 !2:15PM LETTER TO OTHER
EMAIL TO ORC LANDOL ASKING FOR UPDATE ON ANY NEW PROPOSED RESIDENCES AND ANY NE
W INFO tiN PROPOSED RELEASE DATE
SPO REVIEW: NONE
ENTERED BY: HUFF,LINDA L
AREA: MANHATTAN VI   SPO NAME: JOHNSON - RICHARDSON,LPO NAME: FITZPATRICK,PAUL
06/12/2017 04:30PM RE-ENTRY SERVICES UNIT      . RSU-OTHER
AS PER REOH MILLER REQUEST A REVIEW OF THIS CASE THAT WAS ORIGINALLY REFERRED T
0 REENTRY ON 3/21/17. COMPREHENSIVE MEDICAL SUMMARY FROM 3-16-17.
REENTRY WILL REQUEST A COPY OF THE PRI FOR THIS CASE.
SPO REVIEW: NONE
-------------~------------------------------------------------------------------
ENTERED BY: JOHNSONRICHARDSON,LYNN C
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHAROSON,LPO NAME: FITZPATRICK,PAUL
06/05/20l7 12:02PM CASE CONFERENCE
CC; SUBJECT IN COMMUNITY PREP STATUS
SPO REVIEW: 06/05/2017
       Case
CMSCHRON* * *1:19-cv-03567-LGS   Document
                      NEW YORK STATE       9-6 Filed*04/24/19
                                     - DOCCS          * *
                                                              Page 14 of
                                                                DATE:    23
                                                                      12/04/2018
                       COMMUNITY SUPERVISION                    PAGE:     14
                       PAROLEE CHRONO REPORT
                 FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                  AREA: MANHATTAN VI
NYSID: 04935660N                                   SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                      PO NAME: FITZPATRICK,PAUL

""'D"""'A'-'-T-'=E_ _ _ TIME   TYPE            ACTIVITY          LOCATION

ENTERED BY: JOHNSONRICHARDSON,LYNN C
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
05/18/2017 04:25PM CASE CONFERENCE
CC: CASE IN COMMUNITY PREP STAUS
SPO REVIEW: 05/18/2017

ENTERED BY: JOHNSONRICHARDSON,LYNN C
AREA: MANHATTAN VI . SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
04/26/2017 03:32PM CASE CONFERENCE
CC: P IN COMMUNITY PREP STATUS
SPO REVIEW: 04/26/2017

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
04/25/2017 01:45PM FACILITY INTERVIEW         INTERVIEW/OTHER   PRISON/JAIL
CONTACT ADDRESS: FCF
DELIVERED PAROLE BOARD DECISION TO INMATE THIS DAY.
SPO REVIEW: NONE

ENTERED BY: WILBUR,FRANCINE C
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
04/14/2017 !2:00PM LETTER TO PAROLEE
SENT INMATE COMPAS
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
03/22/2017 12:30PM SUPERVISION PLAN
P TO MAKE WEEKLY OFFICE REPORTS, ATTEND COUNSELING PROGRAMS AS SCHEDULED, RANDO
M DRUG TESTING, CURFEW BPM TO 7AM, COMPLY WITH BOARD IMPOSED SARA CONDITIONS.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
03/22/2017 !2:30PM REPORTING INSTRUCTIONS
P TO REPORT TO MANHATTAN 6 OFFICE LOCATWED AT 314 WEST 40 STREET, MANHATTAN WIT
HIN 24 HOURS OF RLEASE AND WEEKLY THEREAFTER.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: JOHNSON-RICHARDSON,LPO NAME: FITZPATRICK,PAUL
03/22/2017 11~38AM CASE CONFERENCE
CC W/SPO RICHARDSON: P IS IN COMMUNTIY PREP STATUS AND IS OVERDUE AS OF 3/11/17
PO WILL UPDATE CMS AND INFORM SPO FOR APPROVAL
SPO REVIEW: NONE

ENTERED BYJ FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES     PO NAME: FITZPATRICK,PAUL
03/16/2017 !1:15AM LETTER TO OTHER
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2lCAl, CB), CF), AND (G) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CClC2)
         Case*1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page 15 of
                                                               DATE:     23
                                                                      12/04/2018
CMSCHRONll ll          NEW YORK STATE - DOCCS            l!   * *
                             COMMUNITY SUPERVISION                   PAGE:    15
                             PAROLEE CHRONO REPORT
                       FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                        AREA: MANHATTAN VI
NYSID: 04935660N                                         SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                            PO NAME: FITZPATRICK,PAUL

DATE            TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/16/2017 08:00AM LETTER FROM OTHER           LAW ENFORCEMENT
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87(2)(A), (B), CF}, AND (G} OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C)(2)

ENTERED BY: PAREDES,CLAUDIO W
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES     PO NAME: FITZPATRICK,PAUL
03/15/2017 03:30PM TELEPHONE TO OTHER
SPO RECEIVED PHONE CALL FROM AL HEITZER CELL             . HE INDICATED THAT TH
E PAROLEE HAS SERIOUS MEDICAL PROBLEMS AND WILL BE UNABLE TO SURVIVE AT WARDS
ISLAND SHELTER. HE STATED THAT HE HAS SUFFERED A STROKE AND IS ON WHEELCHAIR.
HE STATED THAT THE SUBJECT WILL NEED SPECIAL HOUSING.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/15/2017 03:15PM LETTER TO OTHER             LAW ENFORCEMENT
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87{2)(A), (8), CF), AND CG} OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C}(2)

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/15/2017 03:15PM CASE CONFERENCE
WITH SPO PAREDES.   P HAS SOME SORT OF MEDICAL ISSUES THAT WILL PREVENT HIM FRO
M BEING PLACED AT THE WARDS ISLAND SHELTER.    CONTACT THE FACILITY TO FIND OUT
WHAT HIS NEEDS/LIMITAIONS ARE.
SPO REVIEW: NONE
ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/15/2017 03:00PM LETTER FROM OTHER           LAW ENFORCEMENT
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2}(A), CB), (F), AND (G) OF THE PUBLIC
OFF£CERS LAW AND 9 NYCRR SECTION 8000.5(C)(2)

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/15/2017 03:00PM LETTER TO OTHER             LAW ENFORCEMENT
*REDACTED - THIS !~FORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2l(A}, (8), CFl, AND (G) OF THE PUBLIC
OFFlCERS LAW AND 9 NYCRR SECTION 8000.5(C)(2)

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/13/2017 06:30PM LETTER TO OTHER             LAW ENFORCEMENT
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87(2)(A), (B}, CF), AND CG} OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.S{C)(2)
            Case 1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page 16 of 23
CMSCHRDN*     * *         NEW YORK STATE - DOCCS       * * *       DATE: 12/04/2018
                                 COMMUNITY SUPERVISION                   PAGE:    16
                                 PAROLEE CHRONO REPORT
                           FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                            AREA: MANHATTAN VI
NYSID: 04935660N                                             SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                                PO NAME: FITZPATRICK,PAUL

_,D""A'-'-T_,E_ _ _ TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
03/09/2017 02:35PM OTHER WORK                  ADDRESS PROPOSED PRISON/JAIL
CONTACT ADDRESS: FCF
ENTERED PROPOSED ADDRESS INTO CMS, AND E-MAILED PO FITZPATRICK TO ADVISE
THAT INMATE WISHES TO RELOCATE AND OF SORA CONDITIONS.
SPO REVIEW: NONE

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES      PO NAME: FITZPATRICK,PAUL
02/22/2017 09:20AM OTHER WORK                  DV ALERT!          PRISON/JAIL
CONTACT ADDRESS: FCF
ENTERED DV ALERT DUE TO PAST CONVICTION FOR ATT. RAPE 1 WHERE VICTIM WAS
INMATES COUSIN AND INMATE WAS RESIDING IN SAME HOME AT TIME OF THE OFFENSE.
SPO REVIEW: NONE

ENTERED BY: ARROYO,JACQUELINE
AREA: MANHATTAN VI   SPO NAME: PO,UNK MERCEDES     PO NAME: FITZPATRICK,PAUL
02/14/2017 03:00PM LETTER TO OTHER                              PRISON/JAIL
CONTACT ADDRESS: FISHKILL
THE SUBJECT'S RELEASE DATE HAS BEEN CHANGED TO REFLECT HIS UPCOMING CR DATE
OF 3/21/17. THE SUBJECT PREVIOUSLY HAD AN OPEN DATE OF 5/31/16. THE SUBJECT'S
RELEASE HAS BEEN ON HOLD FOR A SARA COMPLIANT RESIDENCE CSOH220) WHICH WILL
REMAIN IN EFFECT. EMAIL TO PO ADVISING OF THE ABOVE.
SPO REVIEW: NONE

ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                     PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
12/12/2016 09:00AM CASE CONFERENCE
SUBJECT REMAINS IN RTF NO NEW ADDRESSES PROPOSED
SPO REVIEW: 12/13/2016

ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
11/23/2016 12:00PM CASE CONFERENCE                              AREA OFFICE
CONTACT ADDRESS: 314 WEST 40TH STREET NY, NY 10018
SUBJECT REMAINS IN RTF NO NEW ADDRESSES PROPOSED
SPO REVIEW: 11/25/2016

ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
10/28/2016 03:44PM CASE CONFERENCE
SUBJECT HAS A PROPOSAL FOR SARA COMPLAINT HOUSING BUT MUST WAIT ON LINE FOR WAR
DS ISLAND HOUSING
SPO REVIEW: 10/28/2016
        Case 1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page 17 of 23
CHSCHRON•   * *       NEW YORK STATE - DOCCS         ll    * * DATE: 12/04/2018
                         COMMUNITY SUPERVISION                       PAGE:    17
                         PAROLEE CHRONO REPORT
                   FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ 1 SAMUEL                                  AREA: MANHATTAN VI
NYSID: 04935660N                                     SPO NAME: KENNEDY 1 JACQUELINE
  DIN: 91A5961                                        PO NAME: FITZPATRICK,PAUL

DATE        TIME     TYPE                        ACTIVITY              LOCATION

ENTERED BY: COSMAN,MELISSA L
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                 PO NAME: FITZPATRICK,PAUL
10/24/2016 08:55AM OTHER WORK
BD DECISION ENTERED
SPO REVIEW: NONE
ENTERED BY: WILBUR,FRANCINE C
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                 PO NAME: FITZPATRICK,PAUL
10/13/2016 !0:25AM LETTER TO PAROLEE
SENT PBR AND COMPAS TO INMATE
SPO REVIEW: NONE
ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN 1 ALAN               PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHENiALAN
09/27/2016 !0:18AM CASE CONFERENCE
RTF NO SARA COMPLIANT ADDRESSES PROPOSED
SPO REVIEW: 09/27/2016

ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                 PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
08/19/2016 02:02PM CASE CONFERENCE
SUBJECT IS IN RTF AWAITNG SARA COMPLIANT HOIJSIG
SPO REVIEW: 08/19/2016

ENTERED BY:
AREA: MANHATTAN VI    SPO NA.ME: COHEN,ALAN               PO NAME: FITZPATRICK,PAUL
08/11/2016 04:00AM COMPAS ASM'T COMPLETED
SCREENER: LANDOL, JAMES
LOCATION: FISHKILL CF
SPO REVIEW: 08/19/2016

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN            PO NAME: FITZPATRICK,PAUL
08/10/2016 !0:20AM COMPAS ASM'T COMPLETED     . INTERVIEW/PRE-DO PRISON/JAIL
CONTACT ADDRESS: FCF
HET WITH INMATE IN ORDER TO COMPLETE THE INTERVIEW FOR THE ISR, AND THE
COM PAS ASH' T.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
08/01/2016 12:15PM TELEPHONE FRO~
CALL FROM P'S COUSIN AIDA RIVERAIIIIIIIIIIIIIREPORTING THAT P HAS FAMILY IN AM
STERDAH, NY AREA BUT HEY DO NOT HAVE ANY RESIDENC ETO PROPSE FOR P AT THIS TIME
    WRITER ASKED MS. RIVERA TO CALL WRITER BACK WITH ANY PROPOSED RESIDENCE THA
T THE FAMILY MAY COME UP WITH.   HS RIVERA ALSO RPEORTS THAT P IS CONFINED TO A
 WHEEELCHAIR
SPO REVIEW: NONE
       Case 1:19-cv-03567-LGS
CMSCHRON* * *
                                Document 9-6 Filed 04/24/19 Page
                     NEW YORK STATE ~ DOCCS
                                                                 18 of 23
                                                              DATE: 12/04/2018
                                                  * * *
                                COMMUNITY SUPERVISION                   PAGE:    18
                                PAROLEE CHRONO REPORT
                          FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                           AREA: MANHATTAN VI
NYSID: 04935660N                                            SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                               PO NAME: FITZPATRICK,PAUL

. ,DC!JA._._T...
              E___ TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: COHEN,ALAN D
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                    PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
07/28/2016 03:00PM CASE CONFERENCE
RTF CASE NO PROPOSED SARA COMPLIANT ADDRESSES
SPO REVIEW: 07/29/2016

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
07/20/2016 02:20PM FACILITY INTERVIEW         FIELD ALERT!       PRISON/JAIL
CONTACT ADDRESS: FCF
WHILE CONDUCTING ROUNDS ON RMU/LTC INMATE STATED THAT IF REQUIRED TO RETURN
TO NYC, HE WOULD NOT BE"RESPONSIBLE FOR ANY OF US BEING HURT" DUE TO HIS
HAVING ENEMIES IN NYC. HE FURTHER STATED THAT HE WOULD BE FORCED TO "CARRY"
IN ORDER TO PROTECT HIMSELF. THIS WAS IN RESPONSE TO INMATE WANTING TO
RELOCATE TO AMSTERDAM AREA.
SPO REVIEW: 07/21/2016

ENTERED BY:
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN                    PO NAME: FITZPATRICK,PAUL
07/05/2016 !2:20PM OTHER WORK                           FIELD ALERT!      PRISON/JAIL
                                                        MEDICAL ALERT!
                                                        RE-ENTRY
CONTACT ADDRESS: FCF
E-MAILED NEW ASSIGNED PO AT MANHATTAN VI VIS~A~VIS SITUATION REGARDING INMATE
NOT WISHING TO GO BACK TO NYC. ALSO NOTE: INMATE CANNOT RESIDE IN A SHELTER
FOR MEDICAL REASONS. HE IS AN RMU/ LTC PATIENT, WHO IS NOT AMBULATORY WITH
OTHER MEDICAL NEEDS.
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/30/2016 09:45AM SUPERVISION PLAN
UPON RELEASE, P IS TO REPORT TO PO FITZPATRICK OR DUTY OFFICER AT MANHATTAN 6 L
DCAYED AT 314 WEST 40 STREET WITHIN 24 HOURS.   P IS TO REGISTER FOR A SHELTER
PLACEMENT AT THE BELLEVUE SHELTER LOCATED AT 400 EAST 30 STREET, NYC. P TO PRO
VISE PAROLE WITH DOCUMENTATION OF REGISTRATION IN SHELTER SYSTEM.   P TO BE REF
ERRED TO THE NYCATS OUTPATIENT PROGRAM FOR SEX OFFENDER, AND SUBSTANCE ABUSE TR
EATMENT AT 598 BROADWAY, NYC.   P TO RPERT TO NYPD SOMU AT 100 CENTRE STRET, 14
TH FLOOR WITH DOCUMENTATION OF SHELTER RESIDENCE WITHIN 10 DAYS OF RELEASE.    C
URFEW 7PM TO 7AM DAILY. ALL SO AND SARA CONDITIONS TO BE COMPLIED WITH.     P TO
 MAKE WEEKLY OFFICE RPEORTS THURSDAY AT 9AM AT 314 WEST 40 STREET
SPO REVIEW: NONE

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/30/2016 09:00AM OTHER WORK
REVIEW OF CMS OF THIS NEWLY ASSIGNED CASE.   THE ONLY ADDRESS IN THE RESIDENCE
SCREEN IS A AMSTERDAM, NY ADDRESS THAT HAS BEEN REJECTED. WRITER CAN ONLY ASSU
ME THAT THIS IS AN UNDOMICILED CASE TO BE REFERED THROUGH BELLEVUE SHELTER, AS
THE COMM PREP FOLDER ALSO HAS NO INFORMATION ON THE SUBJECT
SPO REVIEW: NONE
              Case 1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page
                            NEW YORK STATE - DOCCS
                                                                        19 of 23
                                                                     DATE: 12/04/2018
CMSCHRON* * *                                                                                     * * *
                                     COMMUNITY SUPERVISION                                                               PAGE:            19
                                     PAROLEE CHRONO REPORT
                               FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                                                                AREA: MANHATTAN VI
NYSID: 04935660N                                                                                 SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                                                                    PO NAME: FITZPATRICK,PAUL

~D~A'-'-T-"'oE~~-    TIME            TYPE                                                ACTIVITY                            LOCATION

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/28/2016 02:10PM FOIL CLOSED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CA), (B), CF), AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C)(2)

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/28/2016 01:00PM FOIL REQUESTED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CA), (B), CF), AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CC)C2)

ENTERED BY: FITZPATRICK,PAUL J
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN           PO NAME: FITZPATRICK,PAUL
06/28/2016 08:00AM OTHER WORK
COMM PREP FOLDER RECEIVED      VERY LITTLE DOCUMENTATION IN FOLDER.
SPO REVIEW: NONE

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/23/2016 10:31AM FOIL CLOSED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CA), CB), CF), AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CC)C2)

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/23/2016 !O:OOAM FOIL REQUESTED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CA), CB), CFJ, AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CC)C2)

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/20/2016 !2:50PM FOIL CLOSED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CA), CB), CF), AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CC)(2)

ENTERED BY: LOSI,KATHLEEN M
AREA: MANHATTAN VI   SPO NAME: COHEN,ALAN          PO NAME: FITZPATRICK,PAUL
06/20/2016 12:30PM FOIL REQUESTED
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2)CAJ, CB), CF), AND CG) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CCJC2)

ENTERED BY: CDHEN,ALAN D
AREA: MANHATTAN VI                         SPO NAME: COHEN,ALAN                                      PO NAME: FITZPATRICK,PAUL
REPORT TAKEN BY: COHEN,ALAN
06/17/2016 !0:20AM CASE CONFERENCE
SUBJECT IS AN RTF CASE NO NEW SARA COMPLIANT ADDRESSES HAVE BEEN PROPOSED
SPO REVIEW: 06/20/2016
-- ... -- ... --- - - ... - - - - - - - - -- ... - - - - - - - - - - - - -· - .... --------- - - - - ... -------- - ..... - - - - - - - - - - - - -: --- ..
       Case 1:19-cv-03567-LGS Document 9-6 Filed 04/24/19 Page 20 of 23
ENTERED BY:
AREA: NORTHEAST      SPO NAME: TABONE,SHARON        PO NAME: HOBB,MICHAEL
06/10/2016 12:44PM OTHER WORK                  FIELD ALERT!      PRISON/JAIL
                                               MEDICAL ALERT!
                                               RE-ENTRY
CONTACT ADDRESS: FCF
CONTACTED FIELD PO BY E-MAIL REQUESTING ASSISTANCE FROM THE AREA RE-ENTRY
OFFICE IN FINDING HOUSING FOR THE INMATE, WHO WAS GRANTED MEDICAL PAROLE.
SPO REVIEW: NONE
                           Case 1:19-cv-03567-LGS   Document 9-6 Filed 04/24/19 Page 21 of 23
            CMSCHRON*              * *   NEW YORK STATE - DOCCS              *   DATE:
                                                                                 ll   * 12/04/2018
                                                 COMMUNITY SUPERVISION                    PAGE:    20
                                                 PAROLEE CHRONO REPORT
                                           FROM 01/01/1999 THRU 12/04/2018

             NAHE: SANCHEZ,SAHUEL                                                AREA: MANHATTAN VI
            NYSID: 04935660N                                                 SPO NAME: KENNEDY,JACQUELINE
              DIN: 91A596l                                                    PO NAME: FITZPATRICK,PAUL

            ..,.D""A'-'-T-'=E~--   TI HE     TYPE                        ACTIVITY           LOCATION

            ENTERED BY:
            AREA: NORTHEAST      SPO' NAME: TABONE,SHARON                     PO NAME: HOBB,MICHAEL
            06/06/2016 Q2:30PM FACILITY INTERVIEW                        INTERVIEW FOR AD PRISON/JAIL
                                                                         FIELD ALERT!
            CONTACT ADDRESS: FCF
            MET WITH INMATE TO DISCUSS POTENTIAl ADDRESSES. INMATE CLAIMS HE CANNOT BE
            PAROLED BACK TO NEW YORK CITY DUE TO HAVING ENEMIES (COLUMBIAN DRUG DEALORS),
            WHO HE STOLE FROM. FURTHER CLAIMS HIS LIFE WOULD BE IN DANGER.
            SPO REVIEW: NONE
            ---------------------------------------- ·-------------~--------------------------
            ENTERED BY: HOBB,MICHAEL A
            AREA: NORTHEAST      SPO NAME: TABONE,SHARON       PO NAME: HOBB,MICHAEL
            05/31/2016 !O:OOAM CASE CONFER~NCE
            MET WITH SPO TABONE. NO MOVEMENT ON THE TRANSFER REQUEST TO NY CITY AREA OFFICE
            AFTER MY PHONE CALL TO SPO COLEMAN. SPO TABONE TO GET CASE TRANSFERED BACK TO
            PROPER NYC AREA OFFICE.
            SPO REVIEWl NONE
            ENTERED BY : HOBB,MICHAEL A
            AREA: NORTHEAST       SPO NAME: TABONE,SHARON       PO NAME: HOBB,HICHAEL
            05/19/2016 !2:57PM TELEPHONE TO OTHER
            SPOKE WITH SPO COLEMAN OF THE NE .BUREAU. INFORMED OF THE REJECTION OF THE
            PROPOSED ADDRESS AND THE FACT THAT THE PREP NEEDS TO BE ASSIGNED BACK TO
            COUNTY OF COMHITTMENT AND LAST KNOWN ADDRESS OF NYC.
            SPO REVIEW: 05/19/2016

            ENTERED BY: HOBB,MICHAEL A
            AREA: NORTHEAST      SPO NAME: TABONE,SHARON       PO NAME: HOBB,MICHAEL
            05/19/2016                   INQUIRY          ADDRESS REJECTED
            LOOKUP OF                    IN AMSTERDAM. REJECTED. FALLS WITHIN THE PROPERTY
            OF                          EMY IN AMSTERDAM. WILL RETURN CASE TO COUNTY OF
            co
            SPO REVIEW: NONE

            ENTERED BY: HOBB,MICHAEL A
            AREA: NORTHEAST      SPO NAME: TABONE,SHARON       PO NAME: HOBB,HICHAEL
            05/19/2016 l2:15PH LETTER FROM OTHER
            EMAIL FROM SOMU THAT PAROLEE DID NOT MEET THE CRITERIA OF ARTICLE 10. THEREFOR
            HE IS BEING RELEASED ON 5/31/16.
            SPO REVIEW: 06/01/2016

            ENTERED BY: TABONE,SHARON
            AREA: NORTHEAST      SPO NAME: TABONE,SHARON                     PO NAME: HOBB,MICHAEL
            05/12/2016 10:00AH CASE CONFERENCE
              CP DONE
            SPO REVIEW: 05/12/2016
            ENTERED BY: TABONE,SHARON
            AREA: NORTHEAST      SPO NAME: TABONE,SHARON                     PO NAME: HOBB,MICHAEL
            04/28/2016 10:30AH CASE CONFERENCE
             CP PENDING
            SPO REVIEW: 04/28/2016




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ··-··· ··--·--· - ·
       Case
CMSCHRON* * *1:19-cv-03567-LGS   Document
                      NEW YORK STATE       9-6 Filed 04/24/19 Page
                                     - DOCCS                       22 of 23
                                                                DATE: 12/04/2018
                                                    * * *
                       COMMUNITY SUPERVISION                    PAGE:     21
                       PAROLEE CHRONO REPORT
                 FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                  AREA: MANHATTAN VI
NYSID: 04935660N                                   SPO NAME: KENNEDY,JACQUELINE
  DIN: 9lA5961                                      PO NAME: FITZPATRICK,PAUL

_..,D,_.A._._T_.,E~~~   Tl ME   TYPE           ACTIVITY          LOCATION

ENTERED BY:
AREA: NORTHEAST      SPO NAME: AREA SUPERVISOR      PO NAME: AREA SUPERVISOR
04/20/2016 08:38AM OTHER WORK                  ADDRESS PROPOSED PRISON/JAIL
                                               FIELD ALERT!
                                               MEDICAL ALERT!
CONTACT ADDRESS: FCF
ENTERED PROPOSED ADDRESS INTO CMS. NOTE: INMATE HAS SODOMY 1 CONVICTION:
HAS SOH 220 HOUSING CONDITION. MEDICAL ALERT:INMATE IS RMU/LTC PATIENT, WHO
IS NOT AMBULATORY.
SPO REVIEW: NONE

ENTERED BY: WILBUR,FRANCINE C
AREA:                SPO NAME:                      PO NAME:
04/15/2016 !0:20AM OTHER WORK
BOARD DECISION ENTERED AND SENT TO INMATE
SPO REVIEW: NONE

ENTERED BY: ARROYO,JACQUELINE
AREA:                SPO NAME:                      PO NAME:
04/08/2016 !1:40AM LETTER TO PAROLEE                             PRISON/JAIL
CONTACT ADDRESS: FISHKILL
BOARD READY; COPY OF PBR TO I/M
SPO REVIEW: NONE

ENTERED BY:
AREA:                SPO NAME:                     PO NAME:
03/18/2016 02:20PM FACILITY INTERVIEW         INTERVIEW/PRE-SO PRISON/JAIL
CONTACT ADDRESS: FCF
MET WITH INMATE IN ORDER TO CONDUCT INTERVIEW FOR MEDICAL PAROLE/ FULL BOARD
CASE REVIEW CONSIDERATION.
SPO REVIEW: NONE

ENTERED BY:
AREA:                SPO NAME:                      PO NAME:
08/25/2015 04:01AM COMPAS ASM'T COMPLETED
SCREENER: FLACK, ZACHARY
LOCATION: MOHAWK CF
SPO REVIEW: NONE

ENTERED BY:
AREA:                SPO NAME:                      PO NAME:
11/13/2013 04:02AM COMPAS ASM'T COMPLETED
SCREENER: FLACK, ZACHARY
LOCATION: MOHAWK CF
SPO REVIEW: NONE

ENTERED BY: ARMSTRONG,JENNIFER A
AREA:                SPO NAME:                      PO NAME:
08/31/2011 !1:50AM OTHER WORK                                    PRISON/JAIL
CONTACT ADDRESS: FISHKILL CF
9/11 ISR REAP REVIEWED.
SPO REVIEW: NONE
            Case 1:19-cv-03567-LGS
CMSCHRON* * *
                                     Document 9-6 Filed 04/24/19 Page
                          NEW YORK STATE - DOCCS
                                                                      23 of 23
                                                                   DATE; 12/04/2018
                                                       * * *
                                 COMMUNITY SUPERVISION                   PAGE:     22
                                 PAROLEE CHRONO REPORT
                           FROM 01/01/1999 THRU 12/04/2018

 NAME: SANCHEZ,SAMUEL                                            AREA: MANHATTAN VI
NYSID: 04935660N                                             SPO NAME: KENNEDY,JACQUELINE
  DIN: 91A5961                                                PO NAME: FITZPATRICK,PAUL

-"'D""A'-'-T-"'E___ TIME     TYPE                        ACTIVITY          LOCATION

ENTERED BY: SCOTT,HEATHER A
AREA:                SPO NAME:                     PO NAME:
11/10/2009 01:55PM FOIL CLOSED                                  PRISON/JAIL
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2JCAJ, CBJ, CFJ, AND CGJ OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CCJC2J

ENTERED BY: SCOTT,HEATHER A
AREA:                SPO NAME:                     PO NAME:
11/10/2009 01:50PM FOIL REQUESTED                               PRISON/JAIL
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C2JCA), CBJ, CFJ, AND CGJ OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5CCJC2)
----------------------------------------------------- .. ---------------- .... --- .. -- ..   "":'-


ENTERED BY: ARMSTRONG,JENNIFER A
AREA:                SPO NAME:                                PO NAME:
08/06/2009 02:30PM OTHER WORK                                              PRISON/JAIL
CONTACT ADDRESS: FISHKILL CF
9/09 COMPLETED ISR REAP REVIEWED.
SPO REVIEW: NONE

ENTERED BY: ARMSTRONG,JENNIFER A
AREA:                SPO NAME:                     PO NAME:
08/04/2009 04:10PM OTHER WORK                                              PRISON/ JAIL
CONTACT ADDRESS: FISHKILL CF
9/09 REAP ISR REVIEWED. CASE GIVEN BACK TO TYPING.
SPO REVIEW: NONE



                                      * * * END OF REPORT * * *
